Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  May 16, 2014                                                                        Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148881(74)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  SHERYL D. DiGIAMBERARDINO,                                                       Bridget M. McCormack
            Plaintiff-Appellant,                                                         David F. Viviano,
                                                                                                       Justices
                                                             SC: 148881
  v                                                          COA: 307848; 308349
                                                             Oakland CC: 1999-626653-DM
  MICHAEL D. DiGIAMBERARDINO,
             Defendant-Appellee.
  _________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing a reply brief in this application for leave to appeal is GRANTED. The reply
  brief will be accepted as timely filed if filed on or before May 27, 2014.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 16, 2014